By the Court,
Bennett, J.
The bark Sacramento was not a vessel used in navigating the waters of this state. Macondray, the only witness who speaks upon the subject, says that the only way in which the bark was so used, was in sailing from the ocean into the harbor of San Francisco. Under precisely the same'state of facts, we held in the case of the Sea Witch, that a vessel which was used in navigating the high seas for its principal occupation was not embraced within the provisions of the Attachment Act of this state, authorizing the issuing of attachments against vessels used in navigating the waters of this state. That case controls this, and the judgment must therefore be reversed.
Ordered accordingly.